UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4669



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES THOMAS DONEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  William L. Osteen,
District Judge. (CR-03-12)


Submitted:   November 20, 2006         Decided:     December 28, 2006


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Q. Burgess, LAW OFFICE OF DAVID Q. BURGESS, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Robert J. Gleason, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Thomas Donel appeals his conviction following a

jury trial of one count of theft of firearms and aiding and

abetting same in violation of 18 U.S.C. § 1951 (2000); one count of

unlawful use and possession of a firearm in relation to a crime of

violence, aiding and abetting, in violation of 18 U.S.C. § 924(c)

(2000);   and   three   counts    of    unlawful   theft    of   firearms,    in

violation of 18 U.S.C. § 922(u) (2000) and § 924(l) and (m).                Donel

was sentenced to a total term of 130 months’ imprisonment.                    On

appeal, Donel argues that the district court erred in denying his

motion    for   judgment   of    acquittal    because      the   evidence    was

insufficient to sustain the jury’s verdict on the count of aiding

and abetting the use of a firearm in furtherance of a crime of

violence, in violation of 18 U.S.C. § 924(c).              We affirm.

            A defendant challenging the sufficiency of the evidence

faces a heavy burden.      United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).           “[A]n appellate court’s reversal of a

conviction on grounds of insufficient evidence should be ‘confined

to cases where the prosecution’s failure is clear.’”                    United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).                  A jury’s

verdict must be upheld on appeal if there is substantial evidence

in the record to support it.           Glasser v. United States, 315 U.S.

60, 80 (1942).     In determining whether the evidence in the record

is substantial, we view the evidence in the light most favorable to


                                    - 2 -
the government, and inquire whether there is evidence that a

reasonable finder of fact could accept as adequate and sufficient

to   support   a   conclusion   of    the    defendant’s   guilt   beyond   a

reasonable doubt.     United States v. Burgos, 94 F.3d 849, 862 (4th

Cir. 1996) (en banc).      We do not review the credibility of the

witnesses and assume that the jury resolved all contradictions in

the testimony in favor of the government.         United States v. Romer,

148 F.3d 359, 364 (4th Cir. 1998).

           Proof that a defendant aided and abetted a violation of

§ 924(c) requires the government to “establish that the defendant

knew ‘to a practical certainty that the principal would be [using]

a gun.’”   United States v. Spinney, 65 F.3d 231, 237 (1st Cir.

1995).   This essentially requires proof of actual knowledge that a

gun would be used.     Our review of the record leads us to conclude

that the evidence presented to the jury was sufficient to prove

that Donel had actual knowledge that a firearm would be used in the

robbery.

           We therefore affirm Donel’s conviction and sentence.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     - 3 -